Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 1 of 90




                       In The Matter Of:
                   JAMES D. SULLIVAN, et al. v.
   SAINT-GOBAIN PERFORMANCE PLASTICS CORPORATION




                        EDWARD CANNING
                          April 24, 2018




   Min-U-Script® with Word Index
                                                                     9
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 2 of 90

                              EDWARD CANNING                              1


 1    UNITED STATES DISTRICT COURT
 2    FOR THE DISTRICT OF VERMONT
 3    _________________________________________
 4    JAMES D. SULLIVAN and LESLIE ADDISON,
      WILLIAM S. SUMNER, JR., RONALD S. HAUSTHOR,
 5    GORDON GARRISON, and TED and LINDA CRAWFORD,
      individually, and on behalf of a Class of
 6    persons similarly situated,
 7                             Plaintiffs,
 8
           -against-                 Civil Action No.:
 9                                   5:16-cv-000125-GWC
10
11    SAINT-GOBAIN PERFORMANCE PLASTICS CORPORATION,
12                             Defendant.
13    _________________________________________
14    Videotaped Deposition Of:
15    EDWARD CANNING
16    (Pursuant to Rule 30(b))
17
18        SUBJECT TO AN AGREED-UPON PROTECTIVE ORDER
19
      DATE:             April 24, 2018
20    TIME:             9:13 a.m. - 7:54 p.m.
21    HELD:             HINKLEY ALLEN
                        30 South Pearl Street, Suite 901
22                      Albany, New York 12207
23    BEFORE:           Brenda J. O'Connor-Marello, CSR,
                        Certified Shorthand Reporter and
24                      Notary Public in and for the
                        State of New York.
25

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 3 of 90

                              EDWARD CANNING                              2


 1    A P P E A R A N C E S:
 2    APPEARING FOR THE PLAINTIFF(S):
 3         DAVIS & WHITLOCK, P.C.
           21 Battery Park Avenue, Suite 206
 4         Asheville, North Carolina 28801
           828-622-0044
 5         BY:   GARY A. DAVIS, ESQ.
                 gadavis@enviroattorney.com
 6
 7
 8         LANGROCK SPERRY & WOOL, L.L.P.
           P.O. Drawer 351
 9         Middlebury, Vermont 05753
           802-388-6356
10         BY:   EMILY J. JOSELSON, ESQ.
                 ejoselson@langrock.com
11
12
13
14    APPEARING FOR THE DEFENDANT(S):
15         QUINN EMANUEL URQUHART & SULLIVAN
           51 Madison Avenue
16         New York, New York 10010
           212-849-7000
17         BY:   DOUGLAS E. FLEMING III, ESQ.
                 douglasfleming@quinnemanuel.com
18         -and-
19         BY:     MARINA SCHWARZ, ESQ.
                   marinaschwarz@quinnemanuel.com
20
21
22    Also Present:
23            David Freedman, Videographer
24
25

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 4 of 90

                              EDWARD CANNING                              32


 1    Q.   -- as far as your responsibilities.              One
 2         is:    Coordinate all aspects of EHS due
 3         diligence as it concerns the acquisition
 4         of new businesses in various regions of
 5         the world.
 6                  Is that an accurate description of
 7         some -- one of your responsibilities?
 8    A.   That would be accurate as it concerns
 9         today's responsibilities.
10    Q.   Okay.    Next sentence was:         Also
11         responsible for coordinating integration
12         of new businesses from EHS culture and
13         regulatory perspective.          Does that ring
14         true?
15    A.   Yes, it does.
16    Q.   So at the time that Saint-Gobain
17         Performance Plastics acquired Furon, did
18         you have those two functions?
19    A.   I was not involved with the pre- -- I was
20         not involved with the due diligence.
21    Q.   Okay.
22    A.   I was only involved -- it was kept to a
23         small group of people.          It was a publicly
24         traded company.       At that time my,
25         apparently, responsibilities did not rise

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 5 of 90

                              EDWARD CANNING                              33


 1         to that level where I was brought into
 2         that circle that were directly involved;
 3         so I was involved post-acquisition with
 4         the integration.
 5    Q.   Okay.    Do you know who was involved with
 6         the due diligence, particularly with
 7         regard to environmental health and safety
 8         issues?
 9    A.   Yes, I do.
10    Q.   Who is that?
11    A.   There were several individuals.
12    Q.   Okay.
13    A.   Henry Jones.
14    Q.   You said Johns?
15    A.   Jones.
16    Q.   Jones.     Okay.
17    A.   Retired.
18    Q.   Okay.
19    A.   He was an EHS director at an
20         administrative level that was one level
21         above me.
22    Q.   Okay.
23    A.   Lauren Alterman.
24    Q.   What's her position?
25    A.   She is today a vice president of

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 6 of 90

                              EDWARD CANNING                              34


 1         environmental health and safety for
 2         Saint-Gobain Corp.; so the geographic
 3         entity in the North American region.
 4    Q.   Is she an attorney?
 5    A.   She is.
 6    Q.   Okay.    Who else?
 7    A.   Those are really the only EHS people.              I
 8         mean, I'm sure there were other functional
 9         areas represented.        You know, I don't know
10         who represented the other areas.
11    Q.   Sure.    Let me see if -- if this is
12         accurate:      That -- that Saint-Gobain
13         Performance Plastics acquired CHEMFAB in
14         2000; is that right?
15    A.   Yes.
16    Q.   And that included the Bennington -- or let
17         me say it correctly, the North Bennington,
18         Vermont plant; right?
19    A.   Yes, it did.
20    Q.   Also Merrimack, New Hampshire plant; is
21         that right?
22    A.   That's right.
23    Q.   And were there other plants acquired at
24         that time?
25    A.   There were.

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 7 of 90

                              EDWARD CANNING                              35


 1    Q.   And what were they?
 2    A.   They were part of the CHEMFAB business.
 3    Q.   Does that include Kilrush, Ireland plant?
 4    A.   Yes.
 5    Q.   Is there a South American plant?
 6    A.   That's right.       There was a plant in
 7         Brazil.
 8    Q.   Any others you can think of?
 9    A.   There was a plant in Poestenkill, New
10         York.    It's in this area, maybe 30 minutes
11         from here, Capitol District area, small
12         tiny plant.      Those are the plants that I'm
13         really familiar with and...
14    Q.   And at the time that Saint-Gobain
15         Performance Plastics acquired CHEMFAB, did
16         you have a due diligence role?
17    A.   I did not.
18    Q.   Do you know who did?
19    A.   The same people I had described earlier;
20         Henry Jones and Lauren Alterman.
21    Q.   What is due diligence, by the way?
22    A.   Typically it's in the context of the
23         environmental health and safety function.
24         It would be an attempt to determine if
25         there are environmental liabilities, so

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 8 of 90

                              EDWARD CANNING                              36


 1         contaminated soils; in the case of a stock
 2         purchase, were there prior sites; what was
 3         the history of the prior sites, so
 4         determine what exposures and -- from a
 5         liability standpoint.         Also, what are the
 6         health and safety conditions like in the
 7         interior of a plant?         So it's -- it's dual
 8         purpose to -- to find what liabilities
 9         might exist.      And also, from a planning
10         standpoint, post-acquisition, what sort of
11         work will need to be done in some sort of
12         prioritized manner to address concerns
13         that relate to employee safety and health?
14    Q.   Does it include environmental matters
15         outside the plant fence as well?             I can
16         be --
17    A.   Well --
18    Q.   -- more specific if you want.
19    A.   Sure.
20    Q.   Does it include compliance with permits
21         for air pollution, for instance?
22    A.   Absolutely.      It would -- it would include
23         that, yes.
24    Q.   And with regard to the CHEMFAB
25         acquisition, do you know the procedures

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 9 of 90

                              EDWARD CANNING                              37


 1         that were used during that due diligence
 2         process by Saint-Gobain Performance
 3         Plastics?
 4    A.   In terms of addressing the --
 5    Q.   Yes.
 6    A.   -- things that I was just describing to
 7         you?
 8    Q.   Yes.
 9    A.   I do not.      I was not involved.
10    Q.   All right.      Have you reviewed any
11         documents concerning the due diligence
12         done with regard to the CHEMFAB purchase?
13    A.   Yes.    I reviewed the higher level
14         documents that -- that were provided
15         and -- yeah, I...
16    Q.   And do you recall, number 1, who authored
17         those documents?
18    A.   It's my belief that it was Environmental
19         Resource Management, or ERM.
20    Q.   They're a consulting firm; is that right?
21    A.   They're a large consulting firm.
22    Q.   And which office was contracted for that,
23         if you know?
24    A.   I don't know for sure.
25    Q.   Do you know an individual's name who

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 10 of 90

                              EDWARD CANNING                               38


 1          worked on the CHEMFAB --
 2    A.    I do.    I do.    I'm sorry.
 3    Q.    -- on the CHEMFAB acquisition?
 4    A.    That was employed by ERM?
 5    Q.    Yes.
 6    A.    Yes, I do.
 7    Q.    Who's that?
 8    A.    Gary Walters.
 9    Q.    Do you know approximately where he
10          resides?
11    A.    Annapolis, Maryland.
12    Q.    Do you know if the due diligence done by
13          ERM involved site visits to the North
14          Bennington plant?
15                       MR. FLEMING:      Objection to form.
16    A.    If I did know that, I don't remember now.
17          I don't know.
18    Q.    Is there a report that you've seen from
19          ERM?    Is that what you're referring to?
20    A.    I saw what I was referring to, these were
21          a -- it was a table of sorts,
22          site-by-site, kind of defining what
23          they -- what the site conditions were.
24    Q.    Okay.    Was that prior to the acquisition?
25    A.    I believe that was provided, not to me,

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 11 of 90

                              EDWARD CANNING                               39


 1          but provided to Henry Jones and others
 2          prior to the acquisition.
 3    Q.    And are you familiar with any internal
 4          memos or e-mails regarding the acquisition
 5          that you saw regarding the due diligence
 6          for the acquisition?
 7    A.    Following the acquisition?          So you're
 8          saying post-closure?
 9    Q.    No.   Prior.     Prior.
10    A.    No.
11    Q.    Did you participate in any internal
12          discussions regarding the due diligence
13          for the acquisition of CHEMFAB?
14                       MR. FLEMING:      Objection to form.
15    A.    Post-closing only.
16    Q.    Okay.    Do you know if ERM looked at any
17          files in the Vermont Agency for Natural
18          Resources prior to the acquisition?
19                       MR. FLEMING:      Objection to form.
20    A.    I -- I really don't know.
21    Q.    Okay.    Did they do any testing at the
22          CHEMFAB site?
23    A.    None that I'm aware of.
24    Q.    Okay.    Did they do any testing -- let me
25          back up.

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 12 of 90

                              EDWARD CANNING                               40


 1                   Was ERM also involved with the due
 2          diligence for the Furon acquisition?
 3    A.    I believe they were.
 4    Q.    Did they do any testing in Hoosick Falls?
 5                       MR. FLEMING:      Objection to form.
 6    A.    None that I'm aware of.
 7    Q.    Do you know if ERM reviewed any files or
 8          documents with the New York State
 9          Department of Environmental
10          Conservation --
11                       MR. FLEMING:      Objection to form.
12               Foundation.
13    BY MR. DAVIS:
14    Q.    -- prior to the acquisition?
15    A.    I'm sorry.     I really don't know what they
16          reviewed.
17    Q.    Okay.    So is there a Saint-Gobain
18          corporate EHS department on the
19          corporation level?
20    A.    In the North American region?
21    Q.    Yes.
22    A.    There is.
23    Q.    And is that where Ms. -- Ms. Alterman
24          manages that?
25    A.    She does.

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 13 of 90

                              EDWARD CANNING                               41


 1    Q.    Okay.    And how many employees are in that
 2          department?
 3    A.    You know, I don't know the exact head
 4          count.    It's -- I'm going to venture a
 5          guess, 10 or 11.
 6    Q.    Okay.    Do you report to Ms. Alterman at
 7          all?
 8    A.    I have no reporting relationship to her.
 9    Q.    What is your interaction with her on a
10          professional basis?
11    A.    It's limited.      It would really involve
12          initiatives that are being undertaken that
13          have some uniqueness to the North American
14          region, for example.        I mean, they're
15          essentially a service group that support
16          the business -- businesses that make up
17          the North American region.
18    Q.    Is there a Saint-Gobain Group
19          environmental health and safety
20          department?
21    A.    There is.
22    Q.    And where are they located?
23    A.    In Paris.
24    Q.    Who's the head of that?
25    A.    The current vice president of environment

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 14 of 90

                              EDWARD CANNING                               58


 1    A.    No.
 2    Q.    Okay.    Do you consider yourself an
 3          industrial hygienist?
 4    A.    I do not.
 5    Q.    Do you consider yourself a toxicologist?
 6    A.    No.
 7    Q.    You employ both, though, don't you?
 8    A.    Excuse me?
 9    Q.    Do you employ both an industrial hygienist
10          and toxicologist?
11    A.    We do -- Mark Collette is an industrial
12          hygienist, certified industrial hygienist.
13          And we certainly have employed third
14          parties who have got -- who have had
15          toxicological experience, for example.
16    Q.    Well, let me go back to the acquisition
17          just a minute of the Furon facilities in
18          the corporation.
19                   Did -- as far as you know, did the
20          due diligence team look at the health
21          effects of any of the chemicals used by
22          Furon at that time?
23                       MR. FLEMING:      Objection to form.
24                You can answer.
25    A.    I -- I really don't know what they looked

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 15 of 90

                              EDWARD CANNING                               59


 1          at.
 2    Q.    Okay.    And do you, yourself, review
 3          literature on health effects of chemicals
 4          as part of your job?
 5    A.    I do.
 6    Q.    Okay.    Do you keep up on a regular basis
 7          with chemicals used by Saint-Gobain
 8          Performance Plastics?
 9    A.    By keeping up, could you -- could you
10          please elaborate further?
11    Q.    Sure.    Do you review the toxicological
12          literature on a routine basis for
13          chemicals that are used by Saint-Gobain
14          Performance Plastics?
15    A.    I do not typically review toxicological
16          studies and literature of that sort.
17    Q.    Do you have someone in the company who
18          does that as a routine practice?
19    A.    So the -- we're processors of a variety --
20          wide variety of raw materials.            We heavily
21          rely on our suppliers for that
22          information, but I will say this:            If
23          there's something new that is, let's say,
24          in the R & D, some R & D group someplace
25          has created a new product and they're

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 16 of 90

                              EDWARD CANNING                               60


 1          bringing a new chemical into the company,
 2          that would receive very special scrutiny,
 3          for instance.
 4    Q.    And who does that scrutiny?
 5    A.    Well, it would be a variety of -- of
 6          personnel.     It would start at the local
 7          level.    There would probably be some R & D
 8          personnel involved.        You know, I might,
 9          you know, be involved.         I would call upon
10          others in the organization that had
11          specialized expertise.         If it warranted,
12          there were some very special set of
13          circumstances, characteristics, we'd
14          probably - and have done so in the past -
15          gone to third parties --
16    Q.    Okay.
17    A.    -- and gotten their input.
18    Q.    Okay.    Well, do you do that with
19          acquisitions as well where you're bringing
20          new chemicals into the company through
21          acquisitions?
22                       MR. FLEMING:      Objection.      Form.
23    A.    Well, if there's something -- if there's
24          something that's -- that is really new,
25          then that -- that would likely happen, but

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 17 of 90

                              EDWARD CANNING                               61


 1          what oftentimes is the case, the
 2          acquisition will be a process technology
 3          that is equivalent to existing process
 4          technology, so they may be using the same
 5          family of raw materials, for instance; not
 6          always the case.
 7    Q.    Okay.    Let's be a little more specific in
 8          this instance.
 9    A.    All right.
10    Q.    And obviously, you know that this case
11          involves a chemical called ammonium
12          perfluorooctanoate, APFO we'll call it for
13          short, or PFOA, which is analogous as a
14          chemical.
15                   When Saint-Gobain acquired Furon,
16          did it do any due diligence on that
17          chemical?
18                       MR. FLEMING:      Objection to form.
19    A.    I'm not aware of what was done, what
20          consideration was given by the team I was
21          describing earlier.
22    Q.    Okay.    And when -- I'll ask the same
23          question about CHEMFAB, if you know.
24                       MR. FLEMING:      Objection to form.
25    A.    It would be the same answer.

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 18 of 90

                               EDWARD CANNING                              63


 1    Q.    Did they use dispersions in the similar
 2          manner that were used in Hoosick Falls and
 3          North Bennington, Vermont?
 4                       MR. FLEMING:      Objection.
 5    A.    I'd really know -- I can't even -- I don't
 6          know if I ever even saw their coating
 7          operation.     By the time I became
 8          responsible, it was long gone.
 9    Q.    Okay.
10                       MR. DAVIS:     We've been going
11               about an hour.       Why don't we take a
12               short break.
13                       MR. FLEMING:      Sure.
14                       VIDEOGRAPHER:      The time is
15               10:20.    We are off the record.
16                                * * *
17                       (A brief recess was taken.)
18                                * * *
19                       VIDEOGRAPHER:      Time is 10:30.
20               We're on the record.
21    BY MR. DAVIS:
22    Q.    Are you ready to proceed, Mr. Canning?
23    A.    Yes, I am.
24    Q.    Okay.    Thanks.
25                   Now, we had talked before about

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 19 of 90

                              EDWARD CANNING                               64


 1          this environmental health and safety Frame
 2          of Reference document.         Is that a document
 3          that changes from time to time?
 4    A.    I'm not aware of the last revision.             You
 5          know, again, it's -- it's considered to be
 6          some -- really a high-level articulation
 7          of company expectations, group
 8          expectations as it concerns the
 9          environmental health and safety function.
10          It's not a working document as like a
11          policy or procedure would be.
12    Q.    If you had a computer in front of you and
13          you had access to the internet, would you
14          be able to get onto the Saint-Gobain
15          website and download that document?
16    A.    I would.     It would -- frankly, it would
17          take me a minute to -- you know, I'm not
18          certain how much it's relied on today.              It
19          was really created, like I said, perhaps
20          10 to 15 years ago to establish that
21          expectation about what's important to
22          Saint-Gobain.      And our systems have become
23          much more robust.        I think the company has
24          become much more sophisticated in many
25          ways globally.

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 20 of 90

                              EDWARD CANNING                               65


 1                   So even though I would still
 2          consider that to be an important, you
 3          know, document, I'm not sure if you were
 4          to walk -- if you were to go around to
 5          various sites would they -- would new
 6          people would even know about it, for
 7          instance.     I don't know.
 8    Q.    We have not been provided that document,
 9          but we intend to make a request for it.
10    A.    Okay.
11    Q.    And just trying to establish where we
12          would find that.
13    A.    Okay.
14    Q.    And secondly, this -- the due diligence
15          reports that you mentioned for the
16          acquisition of the Furon company and
17          CHEMFAB, where would those reports reside
18          in your document system?
19    A.    They would -- for instance, I -- you know,
20          I think I have an e-mail folder set up for
21          CHEMFAB and Furon that corresponded to the
22          due diligence process.         So it would have
23          been just that high level, those tables I
24          was referring to from ERM.
25    Q.    Right.

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 21 of 90

                              EDWARD CANNING                               66


 1    A.    To my recollection, that's where they
 2          would be.
 3    Q.    Well, and Ms. Alterman, I think, is in a
 4          different position now than she was in
 5          during that time frame; is that right?
 6    A.    She was an attorney at that point, but she
 7          was -- I believe she was hired as an EHS
 8          counsel.     So she's a person that could --
 9          that went with plans to OSHA, if there was
10          an OSHA issue, for example.           So she's got
11          much more responsibility today than she
12          had at that time.
13    Q.    Where would her files from the due
14          diligence reside, if you know?
15    A.    I really wouldn't know.         You would have to
16          speak with her.
17    Q.    I mean, for instance, we've -- we've
18          gotten productions of documents in this
19          case that said "Shared Drive for
20          Merrimack" --
21    A.    Okay.
22    Q.    -- as an example.        And we've gotten
23          custodial files that had your name on
24          them.
25    A.    Right.

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 22 of 90

                              EDWARD CANNING                               67


 1    Q.    Where on your system would her documents
 2          reside from --
 3    A.    You're asking that I have in my
 4          possession, you mean, from her?
 5    Q.    Well, that's a good first question.             Yes.
 6                       MR. FLEMING:      Objection to form.
 7    A.    You know, I don't know.         I mean, I -- I
 8          imagine anything that was related to this
 9          matter would be part of my custodial file.
10          I don't know -- I don't recall -- you
11          know, it's been a long time.           I don't
12          recall if I ever received anything from
13          her post-acquisition about either of those
14          acquisitions.
15    Q.    Okay.    This, as you call it, a high-level
16          due diligence report that you reviewed
17          from ERM, was that a document you received
18          via e-mail?
19    A.    It was.
20    Q.    And do you know where the rest of the ERM
21          documents that would have gone into the
22          due diligence reside in the company
23          system?
24    A.    I can't tell you with a high degree of
25          certainty if -- but they would have been

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 23 of 90

                              EDWARD CANNING                               68


 1          part of Henry Jones' files.           He was based
 2          in Louisville, Kentucky at that time.              And
 3          wherever his personal files ended up, I
 4          really -- I don't know.         That -- that
 5          administrative entity was closed 10 years
 6          ago, perhaps.      There was -- yeah.
 7    Q.    What was the administrative entity you're
 8          referring to?
 9    A.    Yeah, it was -- it was called "ceramics
10          and plastics;" so it was -- it was a -- it
11          was a subset of that Saint-Gobain Corp.
12          that we were speaking about.
13    Q.    Okay.
14    A.    So there was an EHS function.           Henry Jones
15          had that function.        There were some
16          management personnel that had
17          administrative responsibility for
18          businesses including Performance Plastics
19          at that time.
20    Q.    And you mentioned Louisville, Kentucky.
21          Was there a plant in Louisville, Kentucky
22          that they were located at?
23    A.    There was a plant, but I don't think their
24          offices were at a plant.          I think they
25          actually had a -- had an office.            They

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 24 of 90

                              EDWARD CANNING                               69


 1          were in a leased space in an office
 2          building, I think.
 3    Q.    Are you claiming that CHEMFAB hid anything
 4          from Saint-Gobain Performance Plastics at
 5          the time of the acquisition?
 6                       MR. FLEMING:      Objection to form.
 7    A.    No.    I -- what -- I'm certainly not
 8          claiming that.
 9    Q.    Okay.    Are you claiming that you weren't
10          given access to the CHEMFAB files at the
11          time of the acquisition?
12                       MR. FLEMING:      Objection to form.
13    A.    I'm afraid -- could you please be more
14          specific about --
15    Q.    Yeah.    Let me be more specific.          Yeah.
16                   Are you claiming that Saint-Gobain
17          Performance Plastics wasn't given access
18          to CHEMFAB's files pertaining to PFOA or
19          APFO at the time of the acquisition?
20                       MR. FLEMING:      Objection.
21                Foundation.
22    A.    I'm certainly not claiming that at all.
23    Q.    In other words, it was transparent at the
24          time that CHEMFAB used PFOA or APFO; is
25          that right?

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 25 of 90

                              EDWARD CANNING                               76


 1          you're referring to is a new toxicological
 2          study that shows something that was
 3          previously unknown, it would be the
 4          supplier's obligation to notify EPA or
 5          whatever agency.       I would certainly expect
 6          that they would notify us as a user of
 7          such raw material.
 8    Q.    Well, if you were notified - again, using
 9          the corporate you - as a user of raw
10          material that a new study had found it to
11          be toxic, would you report that to the
12          state agency, assuming that the supplier
13          wasn't in contact with your state agency?
14                       MR. FLEMING:      Objection to form.
15    A.    That -- that would be very unusual.             And I
16          can't think of a precedent, frankly.
17                   Again, as a processor, yeah, there
18          are certain types of materials that are
19          regulated at the point of use.            And -- but
20          I simply can't think of a real-world
21          example to respond to what you're saying.
22    Q.    Well, let me give you a real-world
23          example.
24                   In this particular case, CHEMFAB,
25          as you know, began operating in 1968 in

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 26 of 90

                              EDWARD CANNING                               77


 1          North -- in Bennington, Vermont; right?
 2    A.    Yes.    That's right.
 3    Q.    And one of its main suppliers was Du Pont.
 4          Do you understand that?
 5    A.    Yes.
 6    Q.    And one of its main suppliers of
 7          dispersions which contained APFO was
 8          Du Pont; correct?
 9    A.    That's my understanding, yeah.
10    Q.    So do you believe a responsible company,
11          upon being notified by Du Pont of a
12          particular health issue caused by APFO,
13          would -- would inform the state agency
14          about that?
15                       MR. FLEMING:      Objection to form.
16    A.    But that's -- you're speaking in, I take
17          it, hypothetical terms here.
18    Q.    Kind of, I am.
19    A.    So --
20                       MR. FLEMING:      Objection to form.
21    A.    I -- I can't think of a -- of a reason.
22                   You know, if -- if such a finding
23          came to light, it would certainly be the
24          obligation of the supplier, Du Pont in
25          that case, to notify authorities, to

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 27 of 90

                              EDWARD CANNING                               96


 1    Q.    Okay.    And you were a recipient of these
 2          earlier e-mails, but let's -- let me just
 3          ask about some other people.
 4                   Who is Susan Lindsey?
 5    A.    She was managing the communications
 6          function for that administrative entity
 7          that I referred to earlier, ceramics and
 8          plastics.     Her office was in Louisville.
 9    Q.    Okay.    And Christopher Scholl?
10    A.    He also was a -- he became Henry Jones'
11          successor, I believe; so he fulfilled that
12          EHS function for that ceramics and
13          plastics entity.
14    Q.    Is Ms. Lindsey or Mr. Christopher Scholl
15          still with the company?
16    A.    Neither of them are with the company.
17    Q.    And who is Patrick Sebastien?
18    A.    A French colleague.        He was the director
19          of industrial hygiene, occupational health
20          for a larger administrative entity based
21          in France.
22    Q.    So going back to your e-mail at the top
23          here.    Does this concern the testing done
24          at the Furon plant in 1997 before
25          Saint-Gobain acquired it?

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 28 of 90

                              EDWARD CANNING                               99


 1                                * * *
 2    BY MR. DAVIS:
 3    Q.    And this Exhibit 4 is a memo from Robert
 4          Warland, regional air pollution control
 5          engineer, Region 4 with New York State
 6          Department of Environmental Conservation.
 7          I'm sorry, it's to Robert Warland from
 8          Arlene Sumner with the Division of Air
 9          Resources.     Subject:     Taconic plastics
10          neighborhood complaints, dated March 21st,
11          1997.
12                   And this, you know, may or not --
13          may or may not be a memo that you've seen
14          before, but my question is more general.
15          Were you aware that in 1997 the State of
16          New York had concerns about emissions from
17          Taconic Plastics?
18                       MR. FLEMING:      Objection to form.
19               And the witness is entitled to review
20               the document again if you're going to
21               be asking him questions.
22                       MR. DAVIS:     I will.     I will give
23               him time.
24                                * * *
25                       (Pause for review of Exhibit 4.)

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 29 of 90

                              EDWARD CANNING                           100


 1                                * * *
 2    BY MR. DAVIS:
 3    Q.    Let me know when you're ready.
 4    A.    Okay.    I'm ready.      I don't recall ever
 5          having seen this document before.
 6    Q.    The -- just so -- I want to point your
 7          attention to two sentences here.            One is
 8          the second sentence that says:            Current
 9          permit data indicates that the facility is
10          operating at 10 percent of the AGC for
11          ammonium perfluorooctanoate.
12                   Is it your understanding that in
13          1997 New York State regulated emissions of
14          APFO?
15                       MR. FLEMING:      Objection to form.
16    A.    This is new information, as far as I know.
17          I mean, I don't recall knowing that they
18          had a guidance concentration established
19          for APFO at that time.
20    Q.    And if you also look at the second page of
21          the document where it says in the second
22          paragraph:     Based on data from human
23          studies and liver damage resulting from
24          skin absorption in rats, the ACGIH-TLV for
25          ammonium perfluorooctanoate is .1

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 30 of 90

                              EDWARD CANNING                           112


 1          complaints.
 2    Q.    Now, do you know when the consent order
 3          was issued by New York State regarding the
 4          McCaffrey Street plant?
 5    A.    I don't remember the exact date.            I -- I'm
 6          under the impression it could have been
 7          before the acquisition, but I'm not, you
 8          know, super clear on that.
 9    Q.    And did Saint-Gobain Performance Plastics
10          comply with that consent order after the
11          acquisition?
12    A.    They attempted to comply.          I know there
13          was another study that specifically
14          addressed, at least I'm under that
15          impression, various types of treatment
16          technologies.      I believe there's some
17          testing that was done.         But ultimately,
18          the decision was made to move the
19          operation, discontinue that process.
20    Q.    Okay.
21    A.    And so in that context, the consent order
22          was satisfied.
23    Q.    We were talking about Taconics a few
24          minutes ago.      You were aware of their
25          operation in the Petersburgh area; right?

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 31 of 90

                              EDWARD CANNING                           113


 1                       MR. FLEMING:      Objection.
 2    A.    I had driven by the plant a number of
 3          times.    It was on my -- on the route to go
 4          from Hoosick to the Mass Pike, for
 5          example.     So yes, I was aware in that
 6          context.
 7    Q.    And you were aware of an enforcement
 8          action taken against them by New York
 9          State because they started up a new line
10          without proper authorization?
11                       MR. FLEMING:      Objection.
12    A.    I think I might have seen something in the
13          paper.
14    Q.    Let me just ask if this refreshes your
15          memory.     This is going to be Exhibit 6.
16                                * * *
17                       (Exhibit 6 herein was marked for
18               identification.)
19                                * * *
20    BY MR. DAVIS:
21    Q.    And this is an e-mail from you,
22          Mr. Canning, to Mark Jaros, Jeffrey
23          Sawyer, Raymond Wilkins regarding Taconic
24          Plastics, dated October 10th, 2001.
25                   Does this refresh your memory about

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 32 of 90

                              EDWARD CANNING                           114


 1          learning about the enforcement action?
 2    A.    Yeah.    I have a vague recollection, yes.
 3    Q.    And let me go ahead and just for
 4          completeness sake show you Exhibit 7,
 5          which is a press release from New York
 6          State Department of Environmental
 7          Conservation.
 8                                * * *
 9                       (Exhibit 7 herein was marked for
10                identification.)
11                                * * *
12    BY MR. DAVIS:
13    Q.    Dated September 6, 2000.          And the title
14          is:    "DEC signs regions largest consent
15          order for clean air violation."
16                   And you can take a minute to look
17          at this, and then I'll ask you a question
18          about it.
19                                * * *
20                       (Pause for review of Exhibit 7.)
21                                * * *
22    BY MR. DAVIS:
23    Q.    Ready?
24    A.    Yes, I am.
25    Q.    Okay.    It's not a speed-reading contest.

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 33 of 90

                              EDWARD CANNING                           115


 1    A.    Okay.
 2    Q.    But my question is:        First of all, looking
 3          at the paragraph which is the fifth
 4          paragraph, this violation for which
 5          Taconic was fined had to do with starting
 6          a new Teflon coating line that wasn't in
 7          the facility's permit; is that right?
 8                       MR. FLEMING:      Objection.
 9               Foundation.
10    A.    That's what I'm reading as well, yes.
11    Q.    And there was a penalty of $400,000,
12          $120,000 of which was suspended upon the
13          company's compliance with the terms of the
14          order; is that right?
15                       MR. FLEMING:      Objection.
16               Foundation.
17    A.    That's what this press release indicates,
18          yes.
19    Q.    And you said in your e-mail:           "It shows
20          you why we need to dot the "I"s and cross
21          the "T"s."
22                   Exhibit 6; right?
23    A.    That's right.
24    Q.    And isn't it true that CHEMFAB,
25          Saint-Gobain was guilty of the same

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 34 of 90

                              EDWARD CANNING                           122


 1          list of substances of concern?
 2                       MR. FLEMING:      Objection to form.
 3    BY MR. DAVIS:
 4    Q.    -- is that what you mean?          Yes?
 5                       MR. FLEMING:      Objection to form.
 6    A.    Yes, it is.
 7    Q.    Let's look again at the entry for ammonium
 8          perfluorooctanoate.        There's a column here
 9          called R-phrases.        What does that mean?
10    A.    Those are -- that has meaning in the
11          European union.       I can't give you an exact
12          definition.
13    Q.    Okay.    I mean, if you look back to the
14          classification of substances page with the
15          "A", there's a bunch of "R" numbers next
16          to it.    Does that correspond to the
17          European union classifications?
18    A.    It does, yes.
19    Q.    So where we have numbers 23-33-36, 37, 38
20          listed beside ammonium perfluorooctanoate,
21          would that correspond to these "R" numbers
22          on page 2 here?
23                       MR. FLEMING:      Objection.
24    A.    I'm not an industrial hygienist.            That's
25          not my area of specialization.            I really

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 35 of 90

                              EDWARD CANNING                           123


 1          relied on others, including Dr. Sebastien,
 2          to provide direction.
 3    Q.    And you mentioned that Dr. Sebastien is no
 4          longer with the company.          Do you know
 5          where he is?
 6    A.    He's retired.      He lives in the Marce,
 7          France area.
 8    Q.    Okay.    Was he a Ph.D. or --
 9    A.    Ph.D.
10    Q.    Okay.
11                       MR. DAVIS:     I think we'll have
12               to take a deposition.         Need some good
13               bouillabaisse.
14    BY MR. DAVIS:
15    Q.    Maybe I'll ask again, though.           I'm not
16          sure I -- if you did answer this, I
17          apologize:     Did you ever see a document
18          like this for the North Bennington plant?
19                       MR. FLEMING:      Objection to form.
20    A.    I can't -- we use these documents at all
21          of our sites.      That was the intent, to
22          properly inventory and then establish some
23          means of prioritizing sampling, for
24          example, to make sure that the -- we had
25          the right protective measures in place.              I

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 36 of 90

                              EDWARD CANNING                           124


 1          don't remember if we had such a document
 2          in North Bennington.        We likely did.
 3    Q.    This document, Exhibit 8, would lead you
 4          to prioritize ammonium perfluorooctanoate
 5          for sampling, would it not?
 6                       MR. FLEMING:      Objection.      Form.
 7    A.    The "A" -- yeah, presumably the "A"
 8          substances received the greatest focus.
 9    Q.    Right.    And going back to -- we were
10          asking about Dr. Sebastien and we had the
11          previous e-mail with him on it.            There was
12          the Christopher Scholl.         Do you know where
13          he is today?
14                       MR. FLEMING:      Which exhibit is
15               that?
16                       MR. DAVIS:     That was Exhibit 3.
17                       MR. FLEMING:      Thank you.
18    A.    I believe he left Saint-Gobain 10 years
19          ago or so.     I've really lost touch with
20          him in the last five or six years.             At one
21          point he had worked in Canada.            I don't
22          know where he is now.
23    Q.    Okay.    And what about Susan Lindsey?           You
24          said she was retired?
25    A.    Yeah.    She -- when they disbanded that

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 37 of 90

                              EDWARD CANNING                           125


 1          administrative entity, she left the
 2          company; so that's at least 10 years ago.
 3    Q.    Okay.    Let's turn your attention to the
 4          acquisition of CHEMFAB.
 5                   And we've asked about the due
 6          diligence that you said you weren't
 7          directly involved in.         But after you
 8          became involved for the function of --
 9                   Did you call it a coordination, or
10          was it --
11    A.    Integration.
12    Q.    Integration.      Thank you.
13                   -- integration, did you review the
14          toxicity of any of the chemicals used at
15          the North Bennington plant?
16                       MR. FLEMING:      Objection to form.
17    A.    I don't have a specific, you know,
18          recollection.      You know, the kinds of
19          things that we were focusing on typically,
20          excuse me, post-closure would be
21          regulatory compliance, acute workplace
22          risks, you know, machine guarding, those
23          kinds of things.       So things that could
24          hurt people immediately.          Fire, we had
25          some fire issues.        So that really is kind

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 38 of 90

                              EDWARD CANNING                           126


 1          of how we prioritize.
 2    Q.    Neighborhood complaints, was that another
 3          prioritization?
 4    A.    Yeah.    I'm fairly confident that that
 5          would have been on the list.           I do recall
 6          having discussions about that.
 7    Q.    Did you review material safety data
 8          sheets?
 9    A.    I imagine that I did, and that would be
10          something that would not be unusual;
11          although I -- you know, most of the sites
12          you would have in those -- at that time
13          frame, everything was paper; so you would
14          have binders.      I wouldn't go in and look
15          at binder after binder, but, you know,
16          certainly if there was, you know, some
17          specific focus area, then I would review
18          data sheets for that substance.
19                       MR. DAVIS:     Let me show you what
20               we'll mark as Exhibit 9, which is a
21               material safety data sheet that was
22               provided to us by Saint-Gobain.
23                                * * *
24                       (Exhibit 9 herein was marked for
25               identification.)

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 39 of 90

                              EDWARD CANNING                           127


 1                                * * *
 2                       MR. FLEMING:      I'm sorry.      What
 3               number?
 4                       MR. DAVIS:     Nine.
 5                       And let me just go ahead and
 6               just for the record say that this is a
 7               Du Pont polymers material safety data
 8               sheet that was revised April 20th,
 9               1998, and it has certain trade names
10               and synonyms listed.         And I want to
11               ask a couple of questions about this.
12    BY MR. DAVIS:
13    Q.    Are you familiar with this MSDS?
14    A.    Yes.    I've seen this one.
15    Q.    And just so we understand what products
16          we're talking about, there's a whole list
17          of products under trade names and
18          synonyms, but isn't it true that CHEMFAB,
19          Saint-Gobain in North Bennington, Vermont
20          used the trade name 30 and the trade name
21          30B dispersions from Du Pont?
22    A.    I'm familiar with the 30B.          So that sounds
23          fine, but I can't verify that.
24    Q.    Now, Du Pont was one of the biggest
25          suppliers for the North Bennington plant;

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 40 of 90

                              EDWARD CANNING                           128


 1          is that right?
 2    A.    I really don't know.        I do know from --
 3          you know, subsequently from Merrimack, but
 4          during that very short time, I would not
 5          be surprised.
 6    Q.    And you're aware that Du Pont interacted
 7          on a frequent basis with the North
 8          Bennington plant to try to assist in
 9          resolving the odor problems, for instance?
10    A.    I do recall seeing some memos.
11    Q.    Okay.    And so Du Pont provided a lot of
12          information as far as you have seen to
13          Saint-Gobain or CHEMFAB with the North
14          Bennington plant; right?
15    A.    I wouldn't characterize --
16                       MR. FLEMING:      Objection to form.
17               You can answer.
18                       Sorry.    Sorry to interrupt.
19    A.    I wouldn't characterize it as a lot of
20          information.      I remember seeing one or two
21          memos, I believe, where technical
22          personnel from Du Pont were attempting to
23          assist the Water Street site in North
24          Bennington.
25    Q.    Okay.    And I probably gave you my

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 41 of 90

                              EDWARD CANNING                           129


 1          highlighted version of Exhibit 9, but if
 2          you'll -- that will just assist us in
 3          going to the right page.
 4    A.    Okay.
 5    Q.    So let the record reflect that that is my
 6          highlights.
 7                   But turn to the first highlighted
 8          portion.     And just read what that says,
 9          what section it's under and what it says.
10                       MR. FLEMING:      Objection.
11    A.    It's under the section titled:
12          "Composition information on ingredients."
13    Q.    Right.    And does that show as part of the
14          composition that ammonium
15          perfluorooctanoate was present in the
16          product?
17    A.    It does list this here, yes.
18    Q.    And at what level?
19    A.    Less than 0.5 percent.
20    Q.    Okay.    So looking at the next section
21          under potential health effects, if you'll
22          turn to the next highlighted area, please.
23          Do you see information on ammonium
24          perfluorooctanoate?
25    A.    Yes, I do.

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 42 of 90

                              EDWARD CANNING                           130


 1    Q.    And just read the last paragraph of that
 2          section under human health effects of
 3          overexposure to ammonium
 4          perfluorooctanoate, please.           Read it out
 5          loud, if you will.
 6    A.    "This compound is absorbed by the body and
 7          may be detected in the bloodstream
 8          following ingestion, inhalation or skin
 9          contact.     Animal and human experience
10          indicate that this compound has a long
11          half life in the blood and may be detected
12          years after exposure."
13    Q.    So is it your testimony that you weren't
14          aware that -- that the CHEMFAB plant used
15          ammonium perfluorooctanoate at the time
16          that it was acquired by Saint-Gobain
17          Performance Plastics?
18                       MR. FLEMING:      Objection to form.
19    A.    I don't have any specific recollection at
20          the time that I first began to interact
21          with the site ever hearing about APFO.
22    Q.    If your due diligence team had looked at
23          the MSDSs of the main products used by
24          that plant, they would have known that;
25          right?

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 43 of 90

                              EDWARD CANNING                           131


 1                       MR. FLEMING:      Objection.      Form.
 2    A.    Again, I really don't know what they
 3          looked at and I did not participate in
 4          that process.
 5    Q.    Okay.
 6    A.    There's nothing in writing that I ever saw
 7          about this.
 8    Q.    Did you ever ask the personnel at the
 9          North Bennington plant to identify the
10          chemicals of concern --
11                       MR. FLEMING:      Object --
12    BY MR. DAVIS:
13    Q.    -- that they used?
14                       MR. FLEMING:      Objection.
15    A.    I don't -- I don't recall -- I mean, I
16          don't have a specific memory, but in all
17          likelihood, we would have discussed the
18          kinds of materials that they were working
19          with, for instance.        And again, I don't
20          recall ever having had a discussion about
21          APFO during that -- that early time.
22    Q.    Let me show you another MSDS that we
23          received from Saint-Gobain.           And this will
24          be Exhibit 10.
25                                * * *

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 44 of 90

                              EDWARD CANNING                           135


 1    A.    That's my understanding.
 2    Q.    And a confirmed animal carcinogen --
 3                       MR. FLEMING:      Objection to form.
 4    BY MR. DAVIS:
 5    Q.    -- is that right?
 6    A.    I'm not sure of the animal status.
 7    Q.    Okay.    When you were reviewing documents
 8          that were part of your integration with
 9          environmental health and safety for the
10          CHEMFAB facility acquired by Saint-Gobain
11          in North Bennington, did you review any
12          documents where Du Pont reported on birth
13          defects due to exposure to APFO?
14                       MR. FLEMING:      Objection to form.
15    A.    At the time of the integration, I don't
16          recall ever having seen such documents.
17    Q.    You're aware of those documents now,
18          aren't you?
19    A.    I am.
20    Q.    Okay.    Let's start with -- let's see.
21          Start with Exhibit number 11.
22                                * * *
23                       (Exhibit 11 herein was marked for
24               identification.)
25                                * * *

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 45 of 90

                              EDWARD CANNING                           136


 1                       MR. DAVIS:     And I'm going to
 2               give Doug a copy here.
 3                       Let me see that one more time.
 4               The stapling got messed up here.
 5                       Okay.    I want to make sure we
 6               have a complete set.
 7                       So let me give you a three-page
 8               collective exhibit.        Call it Exhibit
 9               11.    And the first page is a letter
10               from Frank Arnot -- Aronhalt, National
11               Sales Manager, Fluoropolymers Division
12               of Du Pont, to Dear Customer,
13               April 2nd, 1981.
14                       MR. FLEMING:      Object to the
15               composite document.        It seems that
16               you've arranged it out of order of
17               Bates numbers; so I'll object.
18                       MR. DAVIS:     Well, I put it in
19               date order.      That's okay.
20                       MR. FLEMING:      Mine is the
21               opposite.     So I don't know what
22               your -- so what number are you
23               starting with?
24                       MR. DAVIS:     Starting with
25               April 2nd, 1981.

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 46 of 90

                              EDWARD CANNING                           137


 1                       MR. FLEMING:      What Bates number
 2               is that?
 3                       MR. DAVIS:     Well, the Bates
 4               numbers are out of order, but I'm
 5               putting the documents in date order.
 6                       MR. FLEMING:      Just noting my
 7               objection to the rearranging of
 8               documents.
 9                       MR. DAVIS:     That's okay.
10                       MR. FLEMING:      And it's multiple
11               documents.
12                       MR. DAVIS:     That is true.       So
13               here's a paperclip.        You can keep
14               those together.
15    BY MR. DAVIS:
16    Q.    So you say you reviewed these since the
17          acquisition?
18    A.    Yes, I do.     I have.
19    Q.    Okay.    And so this first leading letter
20          here, first sentence is discussing FC-143
21          we were just talking about; is that right?
22    A.    Yes.    I see that.
23    Q.    And we were just talking about that in
24          Exhibit 10.      And so that's ammonium
25          perfluorooctanoate.

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 47 of 90

                              EDWARD CANNING                           138


 1                   And "3M, our supplier of the
 2          surfactant ammonium perfluorooctanoate,
 3          also known as FC-143, advised us that this
 4          material has been found to cause birth
 5          defects in the unborn when fed by stomach
 6          tubes to female rats in a laboratory
 7          experiment."
 8                   Then it goes on to say:          "Du Pont
 9          uses FC-143 in the manufacture of most of
10          its fluoropolymer resins."
11                   So this is information that the
12          plant in North Bennington had at the time
13          Saint-Gobain acquired it; right?
14                       MR. FLEMING:      Objection to the
15               form of the question.
16    A.    I have no idea.       I just saw this
17          information for the first time in the last
18          month.
19    Q.    Well, look at the second page of
20          Exhibit 11, if you will, please.            And this
21          is a memo dated April 7th, 1981 from John
22          Effenberger to Greg Bischak and Lisa
23          Cross.    Are those all three employees of
24          CHEMFAB at the time?
25    A.    I really don't know.        I don't know any of

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 48 of 90

                              EDWARD CANNING                           139


 1          these names.      I recognize John
 2          Effenberger.      And I believe Warren Cook
 3          was either the founder of the company or
 4          the son of the founder of the company.              I
 5          never met any of these people.            I may -- I
 6          don't believe I even met John Effenberger.
 7    Q.    But you know he was with CHEMFAB?
 8    A.    I know -- I do -- I am aware that John
 9          Effenberger had a role outside of --
10          worked for CHEMFAB.
11    Q.    And as a result of this memo or this
12          letter from Du Pont, does the second page
13          say that women of childbearing age should
14          not work with FC-143?
15                       MR. FLEMING:      Objection to the
16               form of the question.         Foundation.
17               Objection.
18    A.    Could you please restate the question?
19    Q.    Yeah.    And I'll just state it more
20          broadly.
21                   Does it state that women should not
22          work in areas in which FC-143 is handled
23          and resins are manufactured?
24                       MR. FLEMING:      Objection to form.
25

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 49 of 90

                              EDWARD CANNING                           140


 1    BY MR. DAVIS:
 2    Q.    Yes or no.
 3    A.    Yes.
 4                       MR. FLEMING:      Objection.
 5    BY MR. DAVIS:
 6    Q.    And then the third page, was this
 7          communicated to employees by this memo on
 8          April 8th, 1981?
 9                       MR. FLEMING:      Objection to form.
10    A.    If you don't mind, I'd like to just --
11    Q.    Take your time.
12    A.    Okay.
13                                * * *
14                       (Pause for review of Exhibit 11.)
15                                * * *
16                       THE WITNESS:      Okay.    Could you
17               please repeat the question?
18    BY MR. DAVIS:
19    Q.    Was the communication from Du Pont, which
20          is the first page of Exhibit 11 as
21          summarized on page 2 of Exhibit 11,
22          communicated to employees on page 3?
23                       MR. FLEMING:      Objection to form.
24    A.    That appears to be the case.
25    Q.    And are you familiar with this letter or

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 50 of 90

                              EDWARD CANNING                           141


 1          its contents being communicated with the
 2          State of Vermont agency at all?
 3                       MR. FLEMING:      Objection to form.
 4    A.    I personally just became aware of this
 5          letter in the past several weeks.            And
 6          this was 37 years ago.         I really -- I
 7          don't know what type of communication
 8          steps that they -- they took.
 9    Q.    And you have no idea whether it was
10          communicated one way or the other?
11    A.    I do not.
12    Q.    It's the kind of thing that you would
13          expect to be communicated to regulatory
14          agencies for the State of Vermont; right?
15                       MR. FLEMING:      Objection to form.
16    A.    Possibly.
17    Q.    And do you know if it was communicated at
18          all at the time of the due diligence that
19          Saint-Gobain undertook when it acquired
20          CHEMFAB?
21                       MR. FLEMING:      Objection to form.
22    A.    Again, I -- I'm not aware -- I wasn't
23          participating in that due diligence team.
24          I don't know -- I would have to -- I think
25          there's a strong likelihood if they had

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 51 of 90

                              EDWARD CANNING                           141


 1          its contents being communicated with the
 2          State of Vermont agency at all?
 3                       MR. FLEMING:      Objection to form.
 4    A.    I personally just became aware of this
 5          letter in the past several weeks.            And
 6          this was 37 years ago.         I really -- I
 7          don't know what type of communication
 8          steps that they -- they took.
 9    Q.    And you have no idea whether it was
10          communicated one way or the other?
11    A.    I do not.
12    Q.    It's the kind of thing that you would
13          expect to be communicated to regulatory
14          agencies for the State of Vermont; right?
15                       MR. FLEMING:      Objection to form.
16    A.    Possibly.
17    Q.    And do you know if it was communicated at
18          all at the time of the due diligence that
19          Saint-Gobain undertook when it acquired
20          CHEMFAB?
21                       MR. FLEMING:      Objection to form.
22    A.    Again, I -- I'm not aware -- I wasn't
23          participating in that due diligence team.
24          I don't know -- I would have to -- I think
25          there's a strong likelihood if they had

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 52 of 90

                                EDWARD CANNING                         153


 1          specific process policies?
 2    A.    Now, and so I can give you an example.
 3          For example -- for instance, we have, you
 4          know, hand-protection policies; so it's a
 5          policy that governs selection of gloves,
 6          use of cutting tools, assessment for
 7          things like machine guarding so people
 8          aren't getting their hands caught in
 9          moving equipment, those kinds of things.
10          So that would be an example of, you know,
11          something that would have local relevance.
12    Q.    Okay.    But there's nothing in between that
13          and the time frame?
14    A.    Not really.        I mean -- no.
15    Q.    Okay.    And going back to those due
16          diligence documents that we had discussed
17          previously, I think you had said that
18          Mr. Jones and that whole office was gone.
19    A.    Yes.    That's correct.
20    Q.    And do you have any idea where the
21          documents from that office would be now?
22    A.    I don't.
23    Q.    What about the successor to Mr. Jones, do
24          you know if he's still with the company?
25    A.    No.    No.     That -- that administrative

                         M-F Reporting, Inc. (518) 478-7220
                                MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 53 of 90

                                EDWARD CANNING                         153


 1          specific process policies?
 2    A.    Now, and so I can give you an example.
 3          For example -- for instance, we have, you
 4          know, hand-protection policies; so it's a
 5          policy that governs selection of gloves,
 6          use of cutting tools, assessment for
 7          things like machine guarding so people
 8          aren't getting their hands caught in
 9          moving equipment, those kinds of things.
10          So that would be an example of, you know,
11          something that would have local relevance.
12    Q.    Okay.    But there's nothing in between that
13          and the time frame?
14    A.    Not really.        I mean -- no.
15    Q.    Okay.    And going back to those due
16          diligence documents that we had discussed
17          previously, I think you had said that
18          Mr. Jones and that whole office was gone.
19    A.    Yes.    That's correct.
20    Q.    And do you have any idea where the
21          documents from that office would be now?
22    A.    I don't.
23    Q.    What about the successor to Mr. Jones, do
24          you know if he's still with the company?
25    A.    No.    No.     That -- that administrative

                         M-F Reporting, Inc. (518) 478-7220
                                MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 54 of 90

                              EDWARD CANNING                           154


 1          entity essentially was collapsed or
 2          disbanded approximately 10 years ago.              And
 3          where those documents, you know, all ended
 4          up, I really have no idea.
 5    Q.    And when you undertook the integration
 6          function for CHEMFAB being integrated into
 7          Saint-Gobain Performance Plastics, were
 8          there any specific environmental health
 9          and safety policies for CHEMFAB at the
10          time?
11                       MR. FLEMING:      Objection to form.
12    A.    There would have been policies relating
13          to, you know, OSHA-required policies,
14          blood-borne pathogen, hazard
15          communication, respiratory protection, how
16          to, you know, use and care for, maintain
17          respirators.      That would have been the
18          kind of thing that I recollect and they
19          would have had.
20    Q.    Did you ever see a written list of
21          hazardous chemicals that were part of a
22          hazard communication policy from CHEMFAB?
23    A.    They likely had one, and I may have seen
24          it, but I just -- I don't remember at this
25          point.

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 55 of 90

                              EDWARD CANNING                           167


 1          data."
 2                   Do you see that?
 3    A.    Yes.
 4    Q.    Let me first ask, who is Kevin McCarthy?
 5    A.    He was a process engineer at the Merrimack
 6          plant.
 7    Q.    Okay.    Is he still with the company?
 8    A.    No.    He's probably been gone for 15 years
 9          or so.
10    Q.    Okay.    And who is Jeffrey Sawyer?
11    A.    He was the local EHS coordinator for the
12          Merrimack site.
13    Q.    Was he an employee of Saint-Gobain at the
14          time?
15    A.    Yes, he was.
16    Q.    Okay.    And then H. Plant, who's that?
17    A.    It's Howard Plant.        He worked for a
18          consulting firm that had an office --
19          larger office up in the Nashua or
20          Manchester, New Hampshire area.            The
21          site -- CHEMFAB had done work with those
22          guys for some time.
23    Q.    And what was his role in this process of
24          the spreadsheet that's mentioned in
25          Exhibit 15?

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 56 of 90

                              EDWARD CANNING                           189


 1               your answer, Mr. Canning?
 2    A.    So there were -- there was information
 3          provided by suppliers to, you know,
 4          technical personnel, who would have been,
 5          for example, Ruth Jamke and others like
 6          her that were frequently interacting with
 7          suppliers.     There was that information
 8          that was conveyed.        There's probably
 9          additional information that I'm just not
10          privy to or aware of.         But we did find
11          that the actual concentrations during that
12          period were much lower than 5,000 parts
13          per million.
14                       MR. DAVIS:     He needs to take a
15               break.
16                       VIDEOGRAPHER:      Time is 2:14.
17               We're off the record.
18                                * * *
19                       (A brief recess was taken.)
20                                * * *
21                       VIDEOGRAPHER:      The time is 2:19.
22               DVD 3.
23    BY MR. DAVIS:
24    Q.    Mr. Canning, you had suggested that you
25          had gotten back some data from suppliers

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 57 of 90

                              EDWARD CANNING                           190


 1          about the levels of PFOA or APFO and the
 2          dispersions that they were selling to
 3          Saint-Gobain.
 4                   Let me just show you the letters.
 5          I'll just show you one of them, for
 6          instance, that we received in document
 7          production that show the request being
 8          made.
 9                       MR. DAVIS:     And this will be
10               Exhibit 18.
11                                * * *
12                       (Exhibit 18 herein was marked for
13               identification.
14    BY MR. DAVIS:
15    Q.    And Exhibit 18 is a letter from Richard
16          Hoeck, H-o-e-c-k, senior research
17          engineer, I assume with Saint-Gobain
18          Performance Plastics; is that correct?
19    A.    Yes.
20                       MR. FLEMING:      Object to the form
21               of the question and the preceding
22               colloquy.
23    BY MR. DAVIS:
24    Q.    And -- okay.      Would you read who this
25          letter is from, please?

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 58 of 90

                              EDWARD CANNING                           191


 1    A.    It appears to be from -- his name was
 2          Richard Hoeck.
 3    Q.    Okay.    And was Richard Hoeck a senior
 4          research engineer with Saint-Gobain
 5          Performance Plastics?
 6    A.    Yes, he was.
 7    Q.    And do you see under the cc here your
 8          name?
 9    A.    Yes.
10    Q.    And this letter is to -- and I'm going to
11          ask you to read this.         Who is this to,
12          please?
13    A.    Sina.    I have no idea how to pronounce her
14          last name, or his last name, whichever.
15    Q.    Neither did I.       And who is Sina with?
16    A.    Du Pont.
17    Q.    And this letter is dated when?
18    A.    November 6, 2002.
19    Q.    Now, is this the letter that, as we were
20          discussing, that went out to suppliers
21          asking for the composition of PFOA or APFO
22          and their dispersions?
23                       MR. FLEMING:      Objection to form.
24    A.    This appears to be a letter requesting
25          that information from one supplier.

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 59 of 90

                              EDWARD CANNING                           192


 1    Q.    Okay.    And I -- I have others, but you
 2          agree that it's for the Du Pont supplier;
 3          correct?
 4    A.    Yes.
 5                       MR. DAVIS:     And let me go ahead
 6               and mark Exhibit 19.
 7                                * * *
 8                       (Exhibit 19 herein was marked for
 9               identification.)
10                                * * *
11    BY MR. DAVIS:
12    Q.    I'll show you that.        Exhibit 19 is a -- an
13          e-mail -- I'm sorry, an interoffice
14          letter.     And it says it's from Richard
15          Hook -- or Hoeck, I'm sorry, to Lauren
16          Alterman, Ed Canning and Peter Spohn; is
17          that correct?
18    A.    Yes.
19    Q.    And so Mr. Hoeck says:         "The attached
20          letters were sent to our major
21          fluoropolymer suppliers requesting data on
22          the level of PFOA, APFO in their products.
23          I will keep you informed as to their
24          responses."
25                   Did I read that correctly?

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 60 of 90

                              EDWARD CANNING                           236


 1          system was -- was kept in place for
 2          approximately two years, if I'm
 3          remembering correctly, and ultimately
 4          demonstrated compliance with their
 5          requirements, and then the order was
 6          subsequently satisfied.
 7    Q.    Okay.    You also embarked upon a program to
 8          make sure the suppliers were going to
 9          reduce the level of APFO in their
10          materials; right?
11                       MR. FLEMING:      Objection.
12    A.    Yes.    That's right.
13    Q.    So let me just ask about a couple of
14          things here with regard to that.
15                       MR. DAVIS:     We're going to mark
16               the next Exhibit as 23.
17                                * * *
18                       (Exhibit 23 herein was marked for
19               identification.)
20                                * * *
21    BY MR. DAVIS:
22    Q.    And I don't know if this is a final
23          version of this document.          I just -- this
24          is what we have in our production.             And
25          it's a Saint-Gobain Performance Plastics

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 61 of 90

                              EDWARD CANNING                           237


 1          document.     It talks about the Breakthrough
 2          Management Group.        Do you know what that
 3          is?
 4    A.    This was a period where Saint-Gobain was
 5          embracing Six Sigma methodology.            And I
 6          believe this was a consulting firm that
 7          was being utilized to help formulate the
 8          strategy and plans around implementation
 9          of Six Sigma processes.
10    Q.    Was this specifically, though, for
11          reducing the APFO emissions?
12    A.    This is -- this document summarizes a
13          project undertaken by an engineer at the
14          site to demonstrate and document the
15          conversion to the light formulations.
16    Q.    Let me ask -- you say an engineer.             If --
17          there is some names on page 6 of
18          Exhibit 23, and there's text on the front
19          and back of each page.
20    A.    Okay.
21    Q.    Team members:      Daniel Methot, or Metho?
22    A.    Methot.    Yeah, this was his project.
23    Q.    And you're involved; right?
24    A.    Yes.
25    Q.    And Sam Jamke.       Is that the same as Ruth

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 62 of 90

                              EDWARD CANNING                           238


 1          Jamke?
 2    A.    It is.    It's her nickname, Sam.
 3    Q.    And who is Ed Frechette?
 4    A.    He was a facilities manager.
 5    Q.    And Rick Perrino and Bruce Briand?
 6    A.    They were the site EHS coordinators.
 7          They -- Rick Perrino was on board for a
 8          while during this project, left the
 9          company.     Bruce Briand took his position.
10    Q.    And when you say "site," this is for the
11          Merrimack plant; is that right?
12    A.    Yes, it is.      That's right.
13    Q.    So if you look at page 3, the problem
14          statement.     I'll read this briefly:
15                   "Ammonium perfluorooctanoate, APFO,
16          has been found to exit the Merrimack, New
17          Hampshire processing plant via the
18          emission stacks.       Testing was performed,
19          measurements were taken and subsequent
20          analysis was performed.         It was found that
21          the plant exceeds New Hampshire emission
22          limits by a factor of 26 on a 24-hour
23          basis and by a factor of 10 on an annual
24          basis.    Continuation in violation of
25          emissions levels will result in fines for

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 63 of 90

                              EDWARD CANNING                           244


 1                                * * *
 2    BY MR. DAVIS:
 3    Q.    Exhibit 24 says:       "Project name:       APFO
 4          Reformulation."       And it has some dates on
 5          it, but it also has a technical leader of
 6          Richard Hoeck, I believe you pronounced
 7          it.
 8                   What is this project?         And how does
 9          it relate to the one that we've just been
10          discussing in Exhibit 23?
11    A.    Okay.    I'd just like to take a moment here
12          to review it quickly.
13    Q.    Certainly.
14                                * * *
15                       (Pause for review of Exhibit 24.)
16                                * * *
17                       THE WITNESS:      Okay.    I'm ready.
18    BY MR. DAVIS:
19    Q.    Do you recall the question?
20    A.    Could you please repeat it just so I'm
21          clear?
22    Q.    Yeah.    I think I asked:       What was the
23          project represented in Exhibit 24?             And
24          how does it relate, if at all, to
25          Exhibit 23?

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 64 of 90

                              EDWARD CANNING                           245


 1    A.    I -- I really don't have much insight into
 2          what he was trying to accomplish.            To me,
 3          this looks like a -- some sort of an
 4          R & D.    Rich Hoeck was a member of the
 5          R & D team.      This was some sort of a
 6          reporting out, a monthly report on
 7          progress relative to his goals.            I was not
 8          involved in any way, so I really -- I
 9          don't have any direct information about
10          this.
11    Q.    And do you know what FC-170C is?
12    A.    I believe that's the 3M fluorosurfactant
13          additive.
14    Q.    Okay.    And did it contain PFOA or APFO?
15    A.    I don't know.
16    Q.    So -- but this project looks like it was
17          designed to be completed in 2001.            Is that
18          your reading of this document?
19                       MR. FLEMING:      Objection.      Form.
20    A.    Just looking at these dates, that would
21          appear to be the case.
22    Q.    So why were there -- why was there a
23          priority A, which I assume is the highest
24          priority, correct me if I'm wrong, for
25          doing this project in 2001 to reformulate

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 65 of 90

                              EDWARD CANNING                           246


 1          products that contained APFO if you didn't
 2          know it was being emitted?
 3    A.    From my reading this today, my
 4          interpretation of this is that 3M was
 5          discontinuing an additive that they had
 6          been using and they were trying to find
 7          alternates to replace it.
 8    Q.    And this additive FC-170C, was it used in
 9          North Bennington as well?
10    A.    I really don't know.
11    Q.    Who would know the answer to that?
12    A.    I'm not sure.      I can't help you.
13    Q.    Okay.    And Mr. Hoeck, do you know, is he
14          still with the company?
15    A.    No.   He left probably around the 2003 or 4
16          area.
17    Q.    And do you know where he went?
18    A.    I think he works for Du Pont.
19    Q.    In their fluoropolymer business, do you
20          know?
21    A.    I believe so.
22    Q.    Okay.    Do you know when the discussions
23          first occurred with Du Pont for
24          reformulating products that contain less
25          APFO?

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 66 of 90

                              EDWARD CANNING                           247


 1                       MR. FLEMING:      Objection to form.
 2    A.    I don't know.      I don't know when they
 3          first started, frankly.         I'm sure that was
 4          a combination of R & D personnel, supply
 5          chain personnel.
 6    Q.    Would 1998 surprise you?
 7                       MR. FLEMING:      Objection.
 8    A.    You know, I'm -- yeah, I mean, I'm not
 9          aware of it -- of that.
10    Q.    So let me -- I was going to ask about
11          another version of this Daniel Methot
12          report.    This will be Exhibit 25.
13                                * * *
14                       (Exhibit 25 herein was marked for
15               identification.)
16                                * * *
17    BY MR. DAVIS:
18    Q.    This still has changes, track changes it
19          looks like, but do you know whether this
20          is a later version of the same report?
21    A.    I don't see a date on it.          Here we go.
22          This has no dates on it.          I don't know.
23    Q.    What does it mean, project start date.
24          Project end date?        See those dates on the
25          first page?

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 67 of 90

                               EDWARD CANNING                          248


 1    A.    Yes, I do.      I think that's when he was
 2          slated to complete this study that he was
 3          doing.
 4    Q.    Okay.    If you -- one thing I don't see in
 5          Exhibit 25 is some of the calculations
 6          that you see in Exhibit 24 --
 7    A.    Okay.
 8    Q.    -- so -- but I'd like to look at some of
 9          those, if you will, please.
10                        MS. JOSELSON:      Exhibit 24?
11                        MR. DAVIS:     Twenty-three.       Thank
12               you.
13    BY MR. DAVIS:
14    Q.    So if you looked at page 17 of 78.
15    A.    Okay.
16    Q.    And there's this table at the top, Figure
17          18, which has 2005 usage of different
18          dispersions.       And do you know where this
19          that -- came from?        Is this -- the
20          Merrimack plant only, I guess; right?
21                        MR. FLEMING:     Objection.
22    A.    His project, as far as I understood, was
23          specific to Merrimack; so I would make
24          that assumption.
25    Q.    Can you tell us if this project had a

                        M-F Reporting, Inc. (518) 478-7220
                               MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 68 of 90

                              EDWARD CANNING                           249


 1          conclusion, a conclusion in terms of what
 2          was the outcome of the project?
 3    A.    The -- my recollection is that -- and this
 4          kind of set about documenting the process
 5          for transitioning to the light material,
 6          which had some significant technical
 7          challenges, specifying maximum levels in
 8          the incoming raw material, for instance.
 9          There's a lot of different product
10          iterations that were made; capturing that,
11          and then demonstrating that the facility
12          ultimately was in compliance.
13    Q.    Without having to install the scrubbers,
14          in other words?
15                       MR. FLEMING:      Objection.
16    A.    Demonstrating that the facility was in
17          compliance.
18    Q.    As it existed?
19    A.    Right.
20    Q.    With the APFO light --
21    A.    Right.
22    Q.    -- material?
23                   So ultimately, scrubbers were not
24          installed; is that right?
25    A.    That's correct.

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 69 of 90

                              EDWARD CANNING                           258


 1          an issue that, you know, we took certainly
 2          a strong interest in.
 3    Q.    And I asked you -- I think it had to do
 4          with 3M's announcement.         And do you recall
 5          that announcement being in May of 2000?
 6    A.    I don't remember that.
 7    Q.    Let me show you a letter from 3M to
 8          CHEMFAB.
 9                       MR. DAVIS:     And we'll make this
10               Exhibit 27.
11                                * * *
12                       (Exhibit 27 herein was marked for
13               identification.)
14                                * * *
15    BY MR. DAVIS:
16    Q.    And you'll see -- the Bates stamp on this
17          is a 3M Bates stamp because we also
18          received documents from 3M in this case --
19    A.    Okay.
20    Q.    -- as well as other cases.
21                   And I'm just asking, first of all,
22          do you know -- does this letter, which is
23          dated November 20th, 2000 from 3M's
24          business manager Al Zeitz to CHEMFAB in
25          Merrimack to the director of purchasing,

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 70 of 90

                              EDWARD CANNING                           259


 1          does this refresh your memory about dates
 2          at all?
 3    A.    This is new information to me, or at least
 4          it's -- I don't recall this.           I don't
 5          think I ever saw this document, for
 6          example.
 7    Q.    So I don't have the May 17th, 2000 letter
 8          that's referenced here to talk about
 9          phaseout plans for PFOA products, but this
10          letter -- you can take whatever time you
11          need to review it.        It does refer to the
12          phaseout of 3M products containing PFOA,
13          does it not?
14    A.    Yes, it seems to.        Yes.
15    Q.    And I don't know if these are all the
16          products that we discussed previously,
17          but -- that were used by CHEMFAB, but
18          there's one reference in the first
19          paragraph to FC-1015.         Do you recall that
20          one?
21    A.    I do see that.
22    Q.    And there's a reference in the next
23          paragraph to FC-118.        Do you recall that?
24    A.    Yes.
25    Q.    And then FC-143 we talked about, do you

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 71 of 90

                              EDWARD CANNING                           260


 1          recall?
 2    A.    Okay.    Yes.
 3    Q.    So each of those contained ammonium
 4          perfluorooctanoate; right?
 5    A.    It would appear to be the case.
 6    Q.    And those were -- 3M announced they were
 7          phasing those out.
 8    A.    Okay.    Yes.
 9    Q.    Okay.    And do you know what ensued after
10          that point in terms of EPA progress or
11          activity on this issue of PFOA?            Do you
12          know what -- the process that happened
13          after this?
14    A.    Well, I -- certainly at the time; so
15          around -- again, my -- my feeling is it's
16          probably closer to 2001 that I became
17          aware of this, this issue.          And, you know,
18          the -- the business, we took a strong
19          interest.     We knew we were processing
20          materials that contained this substance.
21                   We were following EPA's efforts
22          pretty closely.       I know they did -- they
23          were going to begin a risk assessment.              I
24          believe they had -- you know, I just can't
25          remember the dates or the names of the

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 72 of 90

                              EDWARD CANNING                           261


 1          processes that were occurring, but I know
 2          they were -- they were really ramping up
 3          their activity as it concerns this family
 4          of substances.
 5    Q.    Well, and did you follow that yourself
 6          personally or was there someone else
 7          within Saint-Gobain who followed the
 8          process?
 9    A.    There were a number of people.
10    Q.    Including yourself?
11    A.    There was a group.        Yes.
12    Q.    Did you have a name, the group that you
13          had within Saint-Gobain?
14    A.    We did eventually form a team and -- yeah.
15    Q.    What was the team called?
16    A.    It was called the "Tymor" was how we
17          pronounced it, or I pronounced it,
18          T-y-m-o-r.
19    Q.    Does that stand for something?
20    A.    Nothing that I'm aware of.
21    Q.    Okay.
22    A.    Somebody, you know, created it.            I
23          don't -- it wasn't me.         I don't know what
24          it stood for ultimately.
25    Q.    Was Ms. Jamke on that team?

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 73 of 90

                              EDWARD CANNING                           262


 1    A.    She was.
 2    Q.    Was Mr. Hoeck on that team?
 3    A.    Yes, he was.
 4    Q.    And did you interact directly with the EPA
 5          process, meaning that team, or did you
 6          interact through an organization?
 7    A.    The team that we created had different
 8          members that participated in different
 9          activities, organizations; so someone was
10          on the fluoropolymer processor group
11          activities --
12    Q.    Who was that?
13    A.    -- for example.
14    Q.    Who was that?
15    A.    I don't remember if that was Lauren
16          Alterman.     I think it may have been Lauren
17          Alterman.
18    Q.    Was that a group within the Society of the
19          Plastics Industry?
20    A.    It was.     It was.    It was the subset of the
21          fluoropolymer manufacturers group.
22    Q.    Okay.    And were there communications with
23          that group that were routine
24          communications during this time period?
25                       MR. FLEMING:      Objection.

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 74 of 90

                              EDWARD CANNING                           263


 1    A.    I don't know how you would define
 2          "routine."     There were certainly, you
 3          know, communications as this issue was
 4          evolving.
 5    Q.    And were there communications directly
 6          from the Society of the Plastics Industry
 7          that were routine communications about
 8          this EPA process?
 9    A.    I think there were -- there were updates
10          as new information was available, yes.
11    Q.    And you're aware that as part of this
12          process, 3M company and Du Pont, as being
13          the largest manufacturers of dispersions
14          that contain PFOA, were making information
15          available to the EPA on a routine basis
16          about toxicological testing that they had
17          been performing for years.          Do you recall
18          that?
19    A.    I don't remember -- I don't recall at that
20          point whether Du Pont was doing that.              I'm
21          certainly aware that 3M was.           That
22          information was publicly available.
23    Q.    There are hundreds of studies that were
24          placed in the administrative records,
25          which was AR-226.        Do you recall that?

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 75 of 90

                              EDWARD CANNING                           264


 1    A.    I do not, I'm afraid.
 2    Q.    Have you ever looked at that
 3          administrative records yourself?
 4    A.    I have not.
 5    Q.    Did you receive and review any of the
 6          documents at the time that were being
 7          posted in that administrative record?
 8                       MR. FLEMING:      Objection to form.
 9    A.    I would not have.
10    Q.    Okay.    Who -- did anybody from
11          Saint-Gobain do that?
12                       MR. FLEMING:      Objection.
13    A.    I -- I really don't know.          I don't know.
14    Q.    Did you, yourself -- and let me back up
15          just one second.
16                   The EPA process, do you recall it
17          being called a "product stewardship
18          process"?
19    A.    I have some sort of vague recollection
20          about that, later on, at least.            Like, at
21          which time period are you referring to,
22          like '05 or after?
23    Q.    Well, 2002 up to 2006.
24    A.    Okay.
25    Q.    Do you recall that being the time --

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 76 of 90

                              EDWARD CANNING                           269


 1          this process?
 2                       MR. FLEMING:      Objection to form.
 3    A.    As -- as in the case of this transcript
 4          from this show?
 5    Q.    Right.
 6    A.    He may have.      I don't remember.
 7    Q.    I may ask you about a couple more here,
 8          but just give me a second.
 9                   Now, you were in communications
10          with representatives of Du Pont around
11          this time frame as well, were you not?
12    A.    Myself personally or --
13    Q.    Your team.     I mean --
14    A.    Yes.
15    Q.    And Du Pont was under the microscope as a
16          result of their plant in Parkersburg, West
17          Virginia.     Do you recall that?
18    A.    I do.
19    Q.    And you recall that Du Pont was doing
20          studies at that plant at the time in 2002,
21          2003?
22    A.    I do remember that.
23    Q.    Did Du Pont tell you about any of the
24          studies of air emissions and the fate of
25          those air emissions from the Parkersburg

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 77 of 90

                              EDWARD CANNING                           270


 1          plant?
 2    A.    I don't remember them ever telling us
 3          about that.
 4    Q.    Did they tell you about the consent
 5          agreement that they signed with the EPA?
 6    A.    Let me clarify that.        Excuse me.
 7                   You're speaking about the 2002,
 8          2003 studies.      I don't remember ever
 9          hearing about those studies from Du Pont.
10    Q.    Okay.    Did you ever hear about their
11          studies of their employees for their
12          levels of PFOA?
13    A.    I do recall hearing that -- I don't recall
14          anything specific.        I do recall knowing
15          that -- that they had done some -- some
16          studies, I mean, going way back, I
17          believe, to the '50s, I think.
18    Q.    Okay.    And do you recall Du Pont, or did
19          you hear it from anyone else that Du Pont
20          determined that their PFOA they emitted
21          from their stacks ended up contaminating
22          groundwater up to 15 miles away at that
23          Parkersburg, West Virginia plant?
24    A.    I'm not sure I ever heard the 15 miles,
25          but I'm certainly well aware that they

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 78 of 90

                              EDWARD CANNING                           271


 1          created a massive groundwater
 2          contamination issue.
 3    Q.    And you're aware that the air emissions
 4          crossed the Ohio River and contaminated
 5          wells on the other side of the Ohio River;
 6          right?
 7                       MR. FLEMING:      Objection to form.
 8    BY MR. DAVIS:
 9    Q.    Is that a yes?
10    A.    Well, I do recall reading about -- I
11          believe that's the Little Hocking --
12    Q.    Yes.
13    A.    Yes, I do.
14    Q.    And was that in the 2003 time frame?
15                       MR. FLEMING:      Objection to form.
16    A.    I have no idea when that was.           I mean, it
17          became an infamous situation.           I don't
18          remember when I first heard about that.
19    Q.    Certainly it was known in the industry
20          around the time that it became public.
21    A.    It was all in the papers and -- yeah.
22    Q.    Okay.    So I had asked previously -- I
23          might go through a couple more of these,
24          but let me go to something that's perhaps
25          more important.

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 79 of 90

                              EDWARD CANNING                           272


 1                   We were asking about your
 2          occupational testing at the plant in
 3          Merrimack, and you said that there were
 4          tests from 2002 and 2003?
 5    A.    I -- we did a number of tests.            I,
 6          frankly, don't remember -- I will tell you
 7          we were reliant on Du Pont to do the
 8          analysis and the sampling media, providing
 9          the sampling media to us because there
10          were not commercially available tests, at
11          least that we were aware of.
12    Q.    Okay.
13    A.    When we started that I don't remember.
14          I'm more inclined to think that that might
15          have been in the 2003 time frame.              We used
16          our Workers' Compensation insurance --
17          insurer.     They had an industrial hygiene
18          group.    Initially we used one of their
19          industrial hygiene specialists do the
20          sampling for us.
21    Q.    Well, let me ask a couple questions about
22          that.
23                       MR. DAVIS:     And this is an
24               e-mail that we'll make Exhibit
25               Number --

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 80 of 90

                              EDWARD CANNING                           273


 1                       MS. JOSELSON:      Twenty-nine.
 2                       MR. DAVIS:     -- 29.
 3                                * * *
 4                       (Exhibit 29 herein was marked for
 5               identification.)
 6                                * * *
 7    BY MR. DAVIS:
 8    Q.    And Exhibit 29 is an e-mail from you,
 9          Mr. Canning, to Gary Eure, is that how you
10          say it?
11    A.    Yeah.    I think it was pronounced yur/ee.
12    Q.    Eure.    And is that the Workers' Comp.
13          carrier you're speaking of?
14    A.    Yes, it was.      So it was early 2002.
15    Q.    Okay.    And it says, "ESIS risk control."
16          What does that mean?
17    A.    The insurer was -- the name of the company
18          was ESIS.
19    Q.    Okay.
20    A.    And they had a risk control group.
21    Q.    Now, did they come to you about testing
22          for PFOA or did you go to them?
23    A.    I went to them.
24    Q.    Okay.    But it says here that they
25          requested information from you; is that

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 81 of 90

                              EDWARD CANNING                           274


 1          right?
 2                   Sorry for --
 3    A.    If I could take a minute to just --
 4    Q.    Please do because I want to ask about the
 5          second paragraph, too.
 6    A.    Okay.
 7                       MR. FLEMING:      And, Gary, is the
 8               color on the original on this
 9               document?
10                       MR. DAVIS:     It is.     It is.
11    BY MR. DAVIS:
12    Q.    And it does continue on this back of the
13          page, too.
14    A.    Okay.
15                                * * *
16                       (Pause for review of Exhibit 29)
17                                * * *
18    A.    Okay.
19    Q.    So I guess my question is, and it may not
20          be apparent from this is:          Did you go to
21          them for the testing or did they come to
22          you?
23    A.    I solicited their assistance.
24    Q.    Okay.    And the second paragraph in
25          Exhibit 29, this is you speaking to

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 82 of 90

                              EDWARD CANNING                           275


 1          Mr. Eure.     You say that you want to
 2          concentrate on the Merrimack, New
 3          Hampshire facility.        Is that what you're
 4          saying?
 5    A.    Yes, it is.
 6    Q.    And read the next sentence, please.
 7    A.    "The substance of most concern and
 8          interest for me is ammonium
 9          perfluorooctanoate."
10    Q.    Then you went on to describe what that is.
11                   And mentioned that Du Pont would
12          provide analytical methods as you just
13          discussed; right?
14    A.    Yes.
15    Q.    Okay.    So was this the first step in the
16          testing that you have described that was
17          done using Du Pont's analytical means?
18    A.    Yes, I believe it was.
19                       MR. DAVIS:     So we have a report
20               from E-S-I-S, or ESIS, that we'll go
21               ahead and make Exhibit 30.
22                                * * *
23                       (Exhibit 30 herein was marked for
24               identification.)
25                                * * *

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 83 of 90

                              EDWARD CANNING                           285


 1    Q.    Were there statements that were prepared
 2          to provide to customers, for instance,
 3          about PFOA?
 4    A.    There were.
 5    Q.    And were there statements that were
 6          provided to the public about PFOA?
 7    A.    I don't recall statements being prepared
 8          for the public, but there could -- there
 9          may have been.
10    Q.    What was the purpose of the statements?
11                       MR. FLEMING:      Objection to form.
12    A.    Which statements?
13    Q.    Well, I can get more specific, but in the
14          interest of time, we'll leave that topic
15          for the moment.
16                   You had mentioned Hoosick Falls and
17          the engagement of Environ after the
18          discovery of contamination of groundwater
19          in Hoosick Falls.        Isn't it true that
20          Saint-Gobain first learned of that
21          contamination in August of 2014?
22                       MR. FLEMING:      Objection to form.
23    A.    No, it's not true.
24    Q.    Isn't it true that the first testing was
25          done in August of 2014 which detected PFOA

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 84 of 90

                              EDWARD CANNING                           286


 1          in the village water supply?
 2    A.    I don't have a specific recollection of
 3          when the village tested their water
 4          initially.
 5    Q.    So do you recall the levels that were
 6          detected in the initial sampling --
 7                       MR. FLEMING:      Objection to the
 8               form of the question.
 9    BY MR. DAVIS:
10    Q.    -- of the village water supply?
11    A.    I don't -- I don't know how many times
12          they sampled.      When we became aware of the
13          sampling, which was in December of 2014,
14          it was, I believe, close to 600 parts per
15          trillion.
16    Q.    And you sent a letter to the EPA informing
17          the EPA of the contamination of the
18          village water supply with PFOA at that
19          time; right?
20                       MR. FLEMING:      Objection.
21    A.    We had talked -- there were a number of
22          people, as you can imagine, internally
23          that were involved in that decision.             And
24          we knew that the McCaffrey Street plant
25          had formerly processed dispersions which

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 85 of 90

                              EDWARD CANNING                           287


 1          likely contained APFO.         And the well
 2          field, the production wells for the
 3          municipal water supply was geographically
 4          in fairly close proximity to that plant.
 5    Q.    And so you informed the EPA under the
 6          Toxic Substances Control Act about the
 7          fact that the contamination had been
 8          found; right?
 9                       MR. FLEMING:      Objection to form.
10    A.    As a precautionary measure under TSCA AE,
11          a notification letter was sent, yes.
12                       MR. FLEMING:      Could you let us
13               know how much time we're on the
14               record?
15                       VIDEOGRAPHER:      Sure.     We are
16               almost six hours.
17                       MR. FLEMING:      Okay.    I will
18               remind you, Gary, we will have some
19               direct; so allow that into your
20               allotment of time.
21                       MR. DAVIS:     Okay.     We're going
22               to take our seven hours.
23                       What was the last exhibit,
24               please?
25                       COURT REPORTER:       Thirty-one.

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 86 of 90

                              EDWARD CANNING                           288


 1                                * * *
 2                       (Exhibit 32 herein was marked for
 3               identification.)
 4                                * * *
 5    BY MR. DAVIS:
 6    Q.    Let me show you what we've marked as
 7          Exhibit 32.      This is a letter from David
 8          Sarvadi with Keller and Heckman, LLP,
 9          counsel to Saint-Gobain to the EPA, TSCA
10          Confidential Business Information in
11          Washington, D.C. dated December 30th,
12          2014.
13                   Is this the letter that we were
14          just discussing that informed the EPA
15          about the contamination in Hoosick Falls?
16    A.    Can I take a moment --
17    Q.    Yes.
18    A.    -- just to quickly look at it?            It's been
19          some time since I've seen this.
20                                * * *
21                       (Pause for review of Exhibit 32.)
22                                * * *
23                       THE WITNESS:      Okay.
24    BY MR. DAVIS:
25    Q.    Yes?

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 87 of 90

                              EDWARD CANNING                           289


 1    A.    This is it, yes.
 2    Q.    And you, meaning you personally, met with
 3          the village mayor about the contamination,
 4          didn't you?
 5    A.    Yes, I believe I did, on a number of
 6          occasions.
 7    Q.    What was the earliest occasion?
 8                       MR. FLEMING:      Objection.
 9    A.    I -- honestly, I can't remember.            It
10          was -- it was pretty quickly after finding
11          out about this, or perhaps January.
12    Q.    It was before this letter in December, was
13          it not?
14    A.    It could be.      I don't know.
15                   Oh, yes, it had to be.         Yeah.
16    Q.    I mean, here the letter says, in the
17          second paragraph, "On December 12, 2014,
18          SGPP became aware of PFOA measurements
19          conducted by the Village in three wells
20          used to supply drinking water to the
21          community."
22                   Is that the first awareness you
23          had?
24    A.    That was the first awareness that I had,
25          but I'm not sure that I had met with the

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 88 of 90

                              EDWARD CANNING                           290


 1          mayor at that point.
 2    Q.    Okay.
 3    A.    I did not -- I personally did not get the
 4          initial results.
 5    Q.    Did the mayor call you up after getting
 6          the results?
 7    A.    There was a -- there was an individual at
 8          the site that had worked there locally for
 9          a long time and had all these contacts.
10          He's the one that alerted us to these
11          results.     I don't remember, frankly, how
12          we, you know, got this report, whether
13          that individual drove over to the water
14          treatment plant and got the results or --
15          but I do remember, you know, certainly
16          being in contact pretty quickly with the
17          mayor.    I just don't remember the exact
18          timing.
19    Q.    Now, isn't it true that Saint-Gobain
20          Performance Plastics was still using PFOA
21          formulations at this point in 2014 --
22                       MR. FLEMING:      Objection to form.
23    BY MR. DAVIS:
24    Q.    -- at Hoosick Falls?
25                       MR. FLEMING:      Objection.

                       M-F Reporting, Inc. (518) 478-7220
                              MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 89 of 90

                              EDWARD CANNING                           291


 1    A.    I -- I don't believe that there were --
 2          that anything that contained PFOA was used
 3          at the McCaffrey Street site.           We had
 4          discontinued -- we'd stopped using
 5          dispersions in 2003, early 2003.
 6    Q.    Altogether then?
 7    A.    And there may have been some in fine
 8          powder that's processed at the Liberty
 9          Street site.
10    Q.    Okay.    So I'm not going to go through the
11          details of what happened in Hoosick Falls
12          after this point.        But when you -- when
13          you personally learned of the
14          contamination of the groundwater at the
15          Hoosick Falls site or in the public water
16          well field in close proximity to the site,
17          did you think of North Bennington at that
18          point?
19    A.    Now, as a matter of fact, we were thinking
20          of -- we were trying to understand how
21          this could have happened.          And the initial
22          thinking was direct discharge.
23                   So subsequent investigation,
24          discussions with New York Department of --
25          New York State Department of Environmental

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 249-10 Filed 03/01/19 Page 90 of 90

                              EDWARD CANNING                           292


 1          Conservation, there had been these
 2          historical problems with the sewer lines.
 3                   And right across the street from
 4          the McCaffrey Street plant there's a pump
 5          station that was known to overflow
 6          frequently and discharge raw sewage into
 7          homeowners' basements, for example.             The
 8          plant did discharge wastewater associated
 9          with the coated-fabric process.            We
10          thought -- that was our first -- our first
11          thought, that this has to be direct
12          discharge to groundwater and that's how it
13          made its way.      That was our initial
14          hypothesis.      That's what we were thinking.
15    Q.    And did you formulate that hypothesis in
16          writing somewhere?
17    A.    It's possible.       Certainly had -- I
18          discussed that with EPA personally.             I
19          discussed it with New York DEC, including
20          Commissioner Seggos.        It was thought to be
21          a plausible theory.
22    Q.    Well, in -- when the wells -- the private
23          wells were determined to be contaminated
24          in 2015, did that change your theory?
25                       MR. FLEMING:      Object to the form

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
